Mr. Justice Gary delivered the opinion of the Court. In 1890, F. H. Thwing and others were organizing a corporation with a nominal capital of half a million of dollars, “ to manufacture and deal in lamps and general supplies.” It appears that the real object was to reap the hoped-for benefits of a new patent on an electric lamp, which patent the corporation took at the price of seven-tenths of its whole capital. The appellant subscribed for §10,000 of the stock, on which she paid §2,500. She filed the bill in this case to have the subscription canceled, and get back the money she has paid, on the ground of false and fraudulent representations made to her by F. II. Thwing. As to the fact of what representations he made to her, she and he were the only witnesses, and upon the hearing, the court dismissed the bill. It is useless to take time and space to repeat or condense their testimony, as it would only show that the court decided upon conflicting testimony of witnesses testifying in court. In such cases,. the finding is usually conclusive. Lane v. Lesser, 135 Ill. 567; Patterson v. Scott, 37 Ill. App. 520. A review of all the evidence shows that sanguine hopes have proved illusory, but it does not show fraud, and the decree is affirmed.